ORDER
PER CURIAM.
Antoine Young (Young) appeals his convictions and sentence for forcible rape, kidnapping, assault in the second degree, and assault in the third degree. Young contends the trial court erred when it (1) submitted the kidnapping charge to the jury; (2) denied his request to cross-examine the victim regarding a prior arrest; and (3) allowed the prosecution to file, at the close of the evidence, a substitute information that added an alternative charge of assault in the second degree. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).